Status of the Application
This Office action is in response to the Amendment and Remarks filed 8 December 2021.
The objection to the Specification is withdrawn in view of Applicant’s amendment.
The rejection under 35 U.S.C. 112(a) for lack of enablement is withdrawn in view of Applicant’s response on page 4 of the Remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Impatiens walleriana seed and plant containing a genetic resistance to Plasmopara obducens (syn. P. destructor) inherited from deposited plant variety AB1664-1.
	Applicant describes variety AB1664-1 predominantly by means of a deposit of seeds, and several varieties having different flower colors predominantly by means of making (crossing with variety AB1664-1) in Example 2 on page 9 of the Specification.
	Applicant does not describe the structure of the genetic resistance to P. obducens. See Amgen Inc. v Chagai Pharmaceutical Co., 18 USPQ 2d 1016 (Fed. Cir. 1991), which teaches that the conception of a chemical compound requires the inventor to be able to define the compound so as to distinguish it from other materials, and to describe how to obtain it rather than simply defining it solely by its principle biological property; thus, when an inventor of a gene, which is a chemical compound albeit a complex one, is unable to envision detailed constitution of the gene so as to distinguish it from other materials, as well as a method of obtaining it, the conception is not achieved until a reduction to practice has occurred, and until after the gene has been isolated.
	The above issue is of particular relevance because the prior art had taught an Impatiens walleriana seed and plant containing a genetic resistance to P. obducens in Warfield et al (U.S. 2018/0271045 A1) in variety T041 at claim 14. Without a description of a structurally distinguishing feature, Applicant has failed to adequately described the invention sufficient to put the public on notice what would be infringing. See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other 
	Applicants argue that deposited seed of the plant AB1664-1 as NCIMB Accession No. 42721 which serves as written description. Applicants argue that plants with AB1664-1 in their pedigree could be identified without the structure of a resistance gene. Applicants argue that resistance to downy mildew can be determined by a bioassay as taught in the specification (page 4 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claims 1-3, the phrase “genetic resistance to Plasmopara obducens” fails to set forth the metes and bounds of the claimed invention. Daughtrey et al (2020 Plant Health Progress 21(3): 214-216) teaches that the Imara XDR Impatiens cultivars (of which the IDMR lines taught on page 9 of the Specification appear to be members of) are not resistant to a known rDNA genotype of downy mildew (see Abstract). Hence, “genetic resistance” would appear to be relative to certain genotypes of downy mildew pathogens. Because claim 4 depends from claim 3 it is also indefinite.
	Applicant argues that claim 1 has been amended (which overcomes the issue of what was deposited) and that the specification clearly describes the resistance (page 4 of the Remarks).
	Applicant’s argument is not found to be persuasive because the phrase “genetic resistance to Plasmopara obducens” fails distinguish the claimed invention from other Impatiens walleriana plants having resistance to Plasmopara obducens. Hence, it is unclear what the metes and bounds of the claims are.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warfield et al (U.S. 2018/0271045 A1, effective filing date of 13 March 2017).
	Claim 1 is directed to a product-by-process, that being a seed of an I. walleriana containing a genetic resistance to P. obducens (downy mildew), who’s pedigree includes variety AB1664-1. As stated above, Applicant has not distinguished the “genetic resistance” found in variety AB1664-1 from the variety T041 of Warfield et al.
	Warfield et al discloses a seed of an I. walleriana containing a genetic resistance to P. obducens at claims 1-3 and method of making same at claims 9-12. Without evidence to the contrary the seed of an I. walleriana containing a genetic resistance to P. obducens disclosed by Warfield et al would appear to comprise the same genetic resistance found in instant variety AB1664-1. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims in view of the teachings of Warfield et al. Both the variety T041 of the prior art and variety AB1664-1 of the instant invention appear to comprise naturally occurring genetic resistance to P. obducens. Hence, descendants of said varieties would not be distinguishable from each other. Given the success of Warfield et al to transfer the occurring genetic resistance to P. obducens from variety T041 to other “elite” cultivars one of ordinary skill in the art would have had a reasonable expectation of success. Warfield et al teaches that the presence of disease due to downy mildew in commercial cultivars of I. walleriana is of economic importance and that introducing downy mildew resistance to other cultivars is much needed and desired (see Background and Summary on page 1).
	Applicants argue that Warfield does not teach seed with a pedigree which includes the plant AB1664-1. Applicants argue that it also would not be obvious after 
	Applicants’ arguments are not found to be persuasive. Nowhere in the instant Specification does Applicants limit what “a pedigree” is. Given its broadest reasonable interpretation the Examiner reads “a pedigree” as any filial generation which makes the instant claims directed to a product-by-process. The only limiting characteristic of the claimed Impatiens walleriana seed is that a plant grown therefrom comprise a genetic resistance to Plasmopara obducens, a characteristic found in the seed disclosed/taught in the prior art. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663